COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00384-CR


WALLACE BEST                                                         APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      Appellant Wallace Best pled guilty and judicially confessed to state jail

felony theft of property valued at under $1500 in exchange for the State’s offer of

180 days’ confinement in state jail and waiver of the enhancement allegations.

The trial court followed the plea bargain, convicted Appellant of the offense, and




      1
       See Tex. R. App. P. 47.4.
sentenced him to 180 days’ confinement in state jail, awarding credit for time

served.

      The trial court’s certification states that this is a plea-bargained case, that

Appellant has no right of appeal, and that Appellant has waived the right of

appeal. Accordingly, we informed Appellant by letter that this case was subject

to dismissal unless he or any party desiring to continue the appeal showed

grounds for continuing it. 2 Appellant’s appointed counsel did not respond.

      We grant Appellant’s motion for an extension of time to file his pro se

response, but having considered that response, we hold that it does not show

grounds for continuing the appeal. We therefore dismiss this appeal. 3


                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 17, 2013




      2
       See Tex. R. App. P. 25.2(a)(2), 25.2(d).
      3
       See Tex. R. App. P. 25.2(d), 43.2(f).


                                         2